Title: From Thomas Jefferson to William Short, 18 October 1802
From: Jefferson, Thomas
To: Short, William


          
            Oct. 18. 1802.
          
          Th: Jefferson with his friendly salutations to mr Short sends him by his servant the bundle of papers relative to his affairs which Th:J. had kept with him at the seat of government, because they have been written or recieved there. this with the bundle communicated to him at Monticello contains every thing relative to mr Short’s affairs which are in the hands of Th:J. in this bundle particularly are the assignment of the decree by E. Randolph to mr Short, a mortgage from Th:J. to mr Short, and all the original certificates of the stock of mr Short which were not delivered at Monticello. of the certificates of stock delivered at Monticello & those now sent in the bundle, Th:J. will thank mr Short for a list by way of Voucher of the delivery in the event of mr Short’s death, in which case Th:J. might be called on for proofs of the delivery.—the two last of the letters of Th:J. to mr Short he could not have recieved before he left France.
        